  Case 17-82968      Doc 66       Filed 03/14/19 Entered 03/14/19 13:13:13           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: BRETT WRIGHT                          §       Case No. 17-82968
       EMILY WRIGHT                          §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 12/20/2017.

       2) The plan was confirmed on 09/27/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 11/02/2018, 01/10/2019.

       5) The case was dismissed on 01/10/2019.

       6) Number of months from filing or conversion to last payment: 8.

       7) Number of months case was pending: 14.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $34,176.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82968      Doc 66       Filed 03/14/19 Entered 03/14/19 13:13:13      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 3,523.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                    $ 3,498.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 2,008.98
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 300.82
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 2,309.80

Attorney fees paid and disclosed by debtor(s):               $ 1,550.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid        Paid
UPRIGHT LAW                         Lgl      1,550.00    4,000.00    4,000.00   2,008.98        0.00
ROCK VALLEY CREDIT UNION            Sec     18,702.00   19,482.13        0.00       0.00        0.00
ROCK VALLEY CREDIT UNION            Sec      3,017.00    2,196.07    2,196.07     574.59       86.01
HOME POINT FINANCIAL                Sec     15,960.00   19,146.26        0.00       0.00        0.00
1ST NORTHERN                        Uns      2,747.00         NA          NA        0.00        0.00
ABM                                 Uns         50.00         NA          NA        0.00        0.00
ACCEPTANCE NOW                      Uns          0.00         NA          NA        0.00        0.00
ASSOCIATED COLLECTORS, INC.         Uns         98.00         NA          NA        0.00        0.00
AT & T                              Uns        109.48         NA          NA        0.00        0.00
CAPITAL ONE                         Uns        235.00         NA          NA        0.00        0.00
CAPITAL ONE                         Uns          0.00         NA          NA        0.00        0.00
CITY OF LOVES PARK                  Uns         75.00         NA          NA        0.00        0.00
FIRST NORTHERN CREDIT UNION         Uns      4,104.55    4,579.47    4,579.47       0.00        0.00
FIRST NORTHERN CU                   Uns          0.00         NA          NA        0.00        0.00
FOREST CITY DIGANOSTIC              Uns        803.00         NA          NA        0.00        0.00
LOCKHART, MORRIS &                  Uns      4,695.00    3,632.14    3,632.14       0.00        0.00
MACHESNEY PARK FAMILY               Uns        114.60         NA          NA        0.00        0.00
RECEIVABLES PERFORMANCE             Uns        349.00         NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-82968      Doc 66       Filed 03/14/19 Entered 03/14/19 13:13:13    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
ROCK VALLEY CREDIT UNION            Sec      3,470.00   2,794.19   2,794.19     400.83     126.77
ROCKFORD MERCANTILE AGENCY          Uns      1,120.00   1,847.62   1,847.62       0.00       0.00
ROCKFORD MERCANTILE                 Uns        255.00        NA         NA        0.00       0.00
ROCKFORD MERCANTILE                 Uns        115.00        NA         NA        0.00       0.00
SASNTANDER CONSUMER USA             Uns          0.00        NA         NA        0.00       0.00
SOUTHERN WISCONSIN EMERG            Uns        240.00        NA         NA        0.00       0.00
THE AFFILIATED GROUP                Uns        367.00        NA         NA        0.00       0.00
U.S. DEPARTMENT OF TREASURY         Uns        467.71        NA         NA        0.00       0.00
UNIVERSITY OF PHOENIX               Uns        261.00        NA         NA        0.00       0.00
US CELLULAR                         Uns        225.30        NA         NA        0.00       0.00
US DEPT OF EDUCATION                Uns      8,763.00   8,812.08   8,812.08       0.00       0.00
WINNEBAGO COUNTY STATES             Uns        255.20        NA         NA        0.00       0.00
DIRECTV, LLC BY                     Uns          0.00     349.85     349.85       0.00       0.00
RESURGENT CAPITAL SERVICES          Uns          0.00   1,195.57   1,195.57       0.00       0.00
ROCK VALCRUN                        Sec      3,470.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82968      Doc 66       Filed 03/14/19 Entered 03/14/19 13:13:13     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 4,990.26         $ 975.42           $ 212.78
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 4,990.26         $ 975.42           $ 212.78

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 20,416.73           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration               $ 2,309.80
       Disbursements to Creditors               $ 1,188.20

TOTAL DISBURSEMENTS:                                             $ 3,498.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82968        Doc 66      Filed 03/14/19 Entered 03/14/19 13:13:13               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
